Exhibit 10.1

 

AGREEMENT FOR THE

PURCHASE AND SALE OF PREFERRED STOCK

 

This Agreement for the Purchase and Sale of Preferred Stock (hereinafter called
the “Agreement”) is made and entered into by and between the Government of the
Cayman Islands (hereinafter called the “Seller”), and Retractable
Technologies, Inc., a Texas corporation (hereinafter called the “Purchaser”),
effective as of November 30, 2015 (hereinafter called the “Effective Date”). 
The Seller and the Purchaser are hereinafter collectively called the “Parties”. 
All amounts herein denoted by ($) are in United States dollars.

 

WITNESSETH:

 

WHEREAS, the Seller owns, by operation of Cayman Islands law, Two Hundred
Thousand (200,000) shares of the Series IV Class B Convertible Preferred Stock
of the Purchaser standing in the name of Safari Street Limited (hereinafter
called the “Preferred Stock”); and

 

WHEREAS, the term “Preferred Stock” shall mean and include all of the Seller’s
right, title, and interest in and to the Preferred Stock and the associated
rights of such Preferred Stock, including, but not limited to, all dividends in
arrears; and

 

WHEREAS, the Seller has agreed to sell, assign, transfer, and convey the
Preferred Stock to the Purchaser and the Purchaser has agreed to purchase the
Preferred Stock from the Seller on the terms that are hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt,
adequacy, and sufficiency of which are hereby acknowledged, the Seller and the
Purchaser agree as follows:

 

(1)           RECITALS.  The foregoing recitals are true, correct, and complete
and constitute the basis for this Agreement and they are incorporated into this
Agreement for all purposes.

 

(2)           PURCHASE PRICE.  The purchase price to be paid by the Purchaser to
the Seller for the Preferred Stock shall be Seven Hundred Twenty-Eight Thousand
(728,000) shares of Common Stock of the Purchaser (the “Purchase Price”).  The
Common Stock of the Purchaser trades on a stock exchange based in the United
States (the NYSE MKT) and its stock price fluctuates (ticker: RVP).  The closing
stock price on November 23, 2015 was $3.55 per share.  The Preferred Stock does
not trade publicly.

 

(3)           WARRANTIES AND REPRESENTATIONS.  The Seller warrants and
represents to the Purchaser as follows:

 

(A)     The Seller has full power and authority to tender, sell, assign, and
transfer the Preferred Stock.

 

(B)     The Seller is the lawful owner in every respect, legal and equitable,
direct and indirect, of the Preferred Stock.  The undersigned is authorized to
execute this Agreement on behalf of and as the act of the Seller.

 

(C)     The Seller will, upon request, execute and deliver any additional
documents deemed by the Purchaser to be necessary or desirable to complete the
sale, assignment, and transfer of the Preferred Stock tendered hereby.

 

(D)     The Seller was given adequate time and information to consider this
transaction.  No representative or agent of the Purchaser exerted pressure of
any kind on the Seller to participate in this transaction.

 

--------------------------------------------------------------------------------


 

(E)     The Seller has knowledge and experience in financial and business
matters so that it is capable of evaluating the merits and risks of the
transaction under this Agreement.

 

(F)      The Seller acknowledges that this transaction is not a tender offer for
the purposes of state and U.S. federal securities laws.

 

(G)     The Seller has read and understands the information about the Purchaser
which has been publicly reported pursuant to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, including, but not
limited to, the Purchaser’s Form 10-K filed on March 31, 2015 and its latest
publicly filed interim financial statements on Form 10-Q filed on November 16,
2015, which are available at the SEC’s website at www.sec.gov.  The Seller
acknowledges that ongoing legal proceedings detailed in the aforementioned
reports and from time to time in other public disclosures filed with the SEC are
material to the Purchaser’s business.  The Seller knows of no information about
the Purchaser which should have been, but was not, publicly reported.

 

(4)           PURCHASER’S REPRESENTATIONS.  The Purchaser warrants and
represents to the Seller as follows:

 

(A)      That Safari Street Limited is the registered owner in the books and
records of the Purchaser of the 200,000 shares of Preferred Stock being sold
under this Agreement.

 

(B)      The 728,000 shares of Common Stock being issued as the Purchase Price
have been validly issued and are non-assessable, have been registered with the
U.S. Securities and Exchange Commission, and are listed for trading on the NYSE
MKT.  Upon closing this Agreement, the shares will be fully paid.

 

(5)           CONDITIONS PRECEDENT.  Prior to the Effective Date, Seller has
provided the Purchaser with:

 

(A)      A completed Form W-8EXP to prevent withholding; and

 

(B)      Proof of ownership by Seller of the Preferred Stock previously owned by
Safari Street Limited by operation of Cayman Islands law in a form acceptable to
Purchaser’s legal counsel and Purchaser’s third party transfer agent.  A legal
opinion from an attorney licensed to practice Cayman Islands law will be deemed
to be acceptable for this purpose.

 

Prior to the Effective Date, the Purchaser has received an indication from its
stock exchange that the Common Stock comprising the Purchase Price has been
listed for trading on the stock exchange.  Prior to the Effective Date, the
Purchaser has received all necessary corporate authorization to enter into this
Agreement.

 

(6)           TRANSFER OF THE PREFERRED STOCK.  For, and in consideration of,
the payment of the Purchase Price, the Seller hereby sells, assigns, transfers,
and conveys all of the Seller’s right, title, and interest in and to the
Preferred Stock to the Purchaser effective as of the Effective Date.  This is
not a redemption as defined by the Certificate of Designation of the Preferred
Stock, but is instead a privately negotiated agreement between the Parties.

 

The Seller tenders to the Purchaser the associated rights of such Preferred
Stock, including, but not limited to, the conversion right, liquidation
preference, and all dividends in arrears.  As of the Effective Date, the
Seller’s dividends in arrears equal Three Million Ninety-Four Thousand Seven
Hundred Ninety Four Dollars and Fifty-Two Cents ($3,094,794.52).

 

(7)           PURCHASE PRICE PAYMENT DATE.  The payment date of the Purchase
Price will occur after the Effective Date and promptly following the
availability of the new Common Stock comprising the Purchase Price.  If the
Common Stock is delivered in physical certificates, the Purchaser shall cause
such Common Stock certificate(s) to be delivered to the address of Seller shown
in Section (21) hereof within two (2) weeks after the Effective Date.  If the
Common Stock is delivered electronically, Purchaser shall cause the shares to
become available within three (3) business days after the Effective Date.

 

--------------------------------------------------------------------------------


 

(8)           TAXES.  Any United States federal income tax and any other tax
consequences to the Seller of the sale, assignment, transfer, and conveyance of
the Preferred Stock shall be the sole responsibility and liability of the
Seller.

 

(9)           RESTRICTIONS ON TRANSFER OF COMMON STOCK.  The Common Stock issued
to the Seller will be issued without trading restrictions.

 

(10)         APPOINTMENT OF ATTORNEY-IN-FACT WITH RESPECT TO THE STOCK.  The
Seller hereby makes, constitutes, and appoints the Purchaser, with full power of
substitution, as the Seller’s true and lawful attorney, for itself, and in its
name, place, and stead, to execute, endorse, and deliver the Preferred Stock and
any other certificates or other instruments, including any certificate for lost
securities, that the Purchaser may deem necessary or advisable, in its sole
judgment and discretion, in order to reflect the sale, assignment, transfer, and
conveyance of the Preferred Stock from the Seller to the Purchaser.  The
foregoing power of attorney is a power of attorney will expire within thirty
(30) days after the Effective Date.

 

(11)         RELEASE BY THE SELLER.  The Seller, for itself, its legal
representatives, successors, and assigns hereby fully, finally, and forever
releases and discharges the Purchaser and its shareholders, officers, directors,
affiliates, agents, and employees and their respective heirs, legal
representatives, executors, administrators, successors, and assigns of and from
any and all claims, actions, and causes of action and damages of every kind,
whether known or unknown, whether contingent or matured, relating in any manner
to the ownership by the Seller of the Preferred Stock and the sale of the
Preferred Stock.

 

(12)         RELEASE BY THE PURCHASER.  The Purchaser, for itself, its legal
representatives, successors, and assigns, hereby fully, finally, and forever
releases and discharges the Seller and its legal representatives, successors,
and assigns of and from any and all claims, actions, and causes of action and
damages, whether known or unknown, whether contingent or matured, relating in
any manner to the payment of the Purchase Price hereunder, but expressly
excludes from this release any claims based upon or relating to an allegation
that the Seller is not the legal owner of the Preferred Stock.

 

(13)         SURVIVAL OF AGREEMENTS.  All of the warranties, representations,
covenants, and agreements made by the Parties in this Agreement shall survive
the Effective Date and the execution and delivery of this Agreement and shall
not be merged therein for the benefit of the Parties and their respective legal
representatives, successors, and assigns.

 

(14)         TIME OF THE ESSENCE.  Time is of the essence in the performance of
this Agreement.

 

(15)         CONDITIONS.  The Purchaser shall not be required to perform its
obligations under this Agreement if any of the following conditions have not
been satisfied or, to the extent permitted, waived.  This Agreement is subject
to the condition that, at the time of the Effective Date, none of the following
shall have occurred and be continuing which, regardless of the circumstances,
makes it impossible or inadvisable to proceed with this Agreement:

 

(A)          There shall have been instituted, threatened in writing or be
pending any action or proceeding before or by any court, governmental,
regulatory or administrative agency or instrumentality, or by any other person,
in connection with this Agreement, that is, or is reasonably likely to be, in
its reasonable judgment, materially adverse to its business, operations,
properties, condition, assets, liabilities or prospects, or which, in its
reasonable judgment, would or would be reasonably likely to prohibit, prevent,
restrict or delay consummation of this Agreement or materially impair the
contemplated benefits to the Purchaser of this Agreement;

 

--------------------------------------------------------------------------------


 

(B)          An order, statute, rule, regulation, executive order, stay, decree,
judgment or injunction shall have been proposed, enacted, entered, issued,
promulgated, enforced or deemed applicable by any court or governmental,
regulatory or administrative agency or instrumentality that, in the Purchaser’s
reasonable judgment, would or would be reasonably likely to prohibit, prevent,
restrict or delay consummation of this Agreement or materially impair the
contemplated benefits to the Purchaser of this Agreement, or that is, or is
reasonably likely to be, materially adverse to the Purchaser’s business,
operations, properties, condition, assets, liabilities or prospects;

 

(C)          There shall have occurred:

 

·      any general suspension of, or limitation on prices for, trading in
securities in U.S. securities or financial markets; or

·      a tender or exchange offer for any or all of the Purchaser’s shares of
Common Stock, or any merger, acquisition, business combination or other similar
transaction with or involving the Purchaser that has been made, proposed or
announced by any person or has been publicly disclosed.

 

The conditions to the offer are for the Purchaser’s benefit.  The Purchaser may
assert them prior to the Effective Date. The Purchaser may waive them, in whole
or in part, at any time and from time to time prior to the Effective Date, in
its discretion, whether or not it waives any other condition to this Agreement. 
Subject to any order or decision by a court or arbitrator of competent
jurisdiction, any determination the Purchaser makes concerning the events
described herein will be final and binding upon all persons.

 

(16)         ENTIRE AGREEMENT.  This Agreement supersedes any and all other
understandings and agreements, either oral or in writing, between the Parties
with respect to the sale, assignment, transfer, and conveyance of the Preferred
Stock and constitutes the sole and only agreement between the Parties with
respect to the sale, assignment, transfer, and conveyance of the Preferred
Stock.  Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party or by anyone acting on behalf of any party with respect to the sale,
assignment, transfer, and conveyance of the Preferred Stock, which are not
embodied in this Agreement and that no agreement, statement or promise with
respect to the sale, assignment, transfer, and conveyance of the Preferred Stock
that is not contained in this Agreement shall be valid or binding or of any
force or effect.  Seller expressly disclaims reliance on Purchaser’s
representations or omissions and warrants that it is relying solely on its own
judgment in making the decision to enter into this Agreement.

 

(17)         MODIFICATION AND ASSIGNMENT.  No change or modification of this
Agreement shall be valid or binding upon the Parties unless the change or
modification is in writing and signed by the Parties.  This Agreement may not be
assigned by either Party.

 

(18)         HEADINGS.  The headings used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

(19)         TEXAS LAW TO APPLY.  THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
(EXCLUDING ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE OF TEXAS LAW THAT MIGHT REFER
THE GOVERNANCE, CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT TO THE LAWS OF
ANOTHER STATE).

 

(20)         LEGAL CONSTRUCTION.  In the event that any one or more of the
provisions contained in this Agreement shall be held by a Court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect for any
reason, the invalid, illegal or unenforceable provisions shall not affect any
other provision of this Agreement and this Agreement shall be construed as if
the invalid, illegal or unenforceable provision had never been contained herein.

 

No provision of this Agreement shall be deemed to have been waived by either
party unless the waiver is in writing and signed by the Parties.

 

--------------------------------------------------------------------------------


 

(21)         NOTICE.  Any notice that is required or permitted to be given or
delivered hereunder shall be deemed to be given or delivered only when actually
received by the party to whom the notice is addressed or when actually delivered
to the address of that party, as evidenced by a receipt signed by a person at
the appropriate address, at the addresses set forth below, or at any other
addresses that they have theretofore specified by written notice delivered in
accordance herewith:

 

(A)          Notice to the Seller shall be delivered as follows:

 

Mr. Kenneth Jefferson

Financial Secretary and Chief Officer

Government of the Cayman Islands

Ministry of Finance and Economic Development

133 Elgin Avenue, Government Administration Building

George Town, Grand Cayman

Cayman Islands

 

(B)          Notice to the Purchaser shall be delivered as follows:

 

Mr. Douglas W. Cowan

Vice President and Chief Financial Officer

Retractable Technologies, Inc.

511 Lobo Lane

Little Elm, TX 75068

United States of America

 

Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was actually received shall be deemed to be
receipt of the notice.

 

(22)         PLACE OF PERFORMANCE AND VENUE.  The obligations of the Parties
under this Agreement shall be and are performable in Denton County, Texas.  The
Parties consent and agree that venue of any action brought under this Agreement
shall be in Denton County, Texas.

 

(23)         PARTIES BOUND.  The terms, provisions, warranties, representations,
covenants, and agreements that are contained in this Agreement shall apply to,
be binding upon, and inure to the benefit of the Parties and their respective
legal representatives, successors, and assigns.

 

(24)         EXEMPTION FROM REGISTRATION.  The Purchaser is relying on
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”)
to exempt this transaction from the registration requirements of the Securities
Act.  The Purchaser is also relying on Section 18(b)(1)(A) of the Securities Act
to exempt this transaction from the registration and qualification requirements
of state securities laws.  The Purchaser has no contract, arrangement or
understanding relating to the payment of, and will not, directly or indirectly,
pay, any commission or other remuneration to any broker, dealer, salesperson,
agent or other person for soliciting this transaction.  No person is engaged or
authorized to express any statement, opinion, recommendation or judgment with
respect to the relative merits and risks of this transaction.  The officers,
directors, and employees of the Purchaser may facilitate this transaction and
will answer inquiries, but they will not receive additional compensation for
doing so.

 

NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES
COMMISSION HAS APPROVED OR DISAPPROVED OF THIS TRANSACTION OR PASSED UPON THE
FAIRNESS OR MERITS OF THIS TRANSACTION OR THE ACCURACY OR ADEQUACY OF THE
INFORMATION CONTAINED HEREIN. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
OFFENSE.

 

(25)         OTHER INSTRUMENTS.  The Parties covenant and agree that they will
execute such other and further instruments and documents as are or may become
necessary or convenient to effectuate and carry out the obligations and
agreements of the Parties that are set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

(26)     COUNTERPARTS. This Agreement may be executed in two counterparts, as if
the signatures to each counterpart were upon a single instrument, and both such
counterparts together shall be deemed an original of this Agreement.  Facsimile
signatures or signatures received as a pdf attachment to electronic mail shall
be treated as original signatures for all purposes of this Agreement.

 

SIGNATURES

 

IN WITNESS WHEREOF, the Purchaser has executed this Agreement for the Purchase
and Sale of Preferred Stock effective as of the Effective Date.

 

 

RETRACTABLE TECHNOLOGIES, INC.

 

PURCHASER

 

 

 

 

 

BY:

/s/ Thomas J. Shaw

 

 

Thomas J. Shaw

 

 

President and Chief Executive Officer

 

IN WITNESS WHEREOF, the Seller has executed this Agreement for the Purchase and
Sale of Preferred Stock effective as of the Effective Date.

 

GOVERNMENT OF THE CAYMAN ISLANDS

 

Successor in interest to assets of Safari Street Limited

 

SELLER

 

 

 

By (Sign Name):

/s/ Kenneth Jefferson

 

Print Name: Kenneth Jefferson

 

Title: Financial Secretary and Chief Officer

 

Address: Government of the Cayman Islands

 

Ministry of Finance and Economic Development

 

133 Elgin Avenue, Government Administration Building

 

George Town, Grand Cayman, Cayman Islands

 

Telephone Number: (345) 244 2451

 

 

--------------------------------------------------------------------------------